          Case 1:18-cv-09936-LGS Document 217 Filed 03/30/20 Page 1 of 4




                                                                       DIRECT DIAL    212.763.0884
                                                                       DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                                     March 30, 2020
BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-9936 (LGS)

Dear Judge Schofield:

        We write on behalf of Plaintiffs in the above-referenced action in response to the letters
filed by non-party ACN on March 14 and 17, 2020 (Doc. Nos. 202 & 205). As a practical matter,
ACN seeks to modify two of this Court’s prior rulings: (1) on pseudonymity (see Doc. Nos. 54,
59 at 25:17-19); and (2) the Protective Order that this Court entered on September 10, 2019 (Doc.
No. 112). Taken together, these rulings carefully limit access to Plaintiffs’ identifying information
to those who need it and limit use of that information solely for purposes of this litigation. Here,
as a matter of law, a non-party like ACN cannot seek modification of a protective order absent
permissive intervention (which ACN has not sought and would not be entitled to at this late date);
nor could ACN possibly satisfy the demanding standard that is required under the case law.

         ACN’s request for modification is also somewhat incoherent, in that it invokes the
jurisdiction of this Court that ACN has expressly disavowed, so that ACN can then launch an
arbitration seeking to prevent Plaintiffs from obtaining discovery in this action. If ACN needs
Plaintiffs’ identity information for the purpose of responding to its discovery obligations in this
litigation, it can obtain that information in accordance with the Protective Order, as other non-
parties have already done. But the Protective Order should not be modified to permit use of that
information “for purposes external to this lawsuit,” see Nielsen Co. (U.S.), LLC v. Success Sys.,
Inc., 112 F. Supp. 3d 83, 121 (S.D.N.Y. 2015)—certainly not when those external purposes are an
effort to obstruct the very litigation in which ACN now seeks relief. 1

                                                 *        *        *

        Under controlling law in this Circuit, a non-party such as ACN seeking changes to an
existing Protective Order must first satisfy the standard for permissive intervention and then make

1
 ACN says its request is urgent, but offers no explanation why the Court should decide these requests before the Court
decides ACN’s motion to compel arbitration, which was fully briefed on February 21, 2020.
         Case 1:18-cv-09936-LGS Document 217 Filed 03/30/20 Page 2 of 4


                                                                                                    2

a further showing that the proposed modification is warranted. See Martindell v. Int’l Tel. & Tel.
Corp., 594 F.2d 291, 294-95 (2d Cir. 1979); Jose Luis Pelaez, Inc. v. Scholastic, Inc., 312 F. Supp.
3d 413, 416 (S.D.N.Y. 2018). ACN cannot possibly make either showing here.

        First, ACN has not sought permissive intervention, without which it lacks standing to seek
modification of the Protective Order. See AT&T Corp. v. Sprint Corp., 407 F.3d 560, 562 (2d Cir.
2005) (“[P]ermissive intervention is the proper method for a nonparty to seek modification of a
protective order.”). Moreover, ACN would not be entitled to intervene here in any event because
any such request at this juncture would come far too late and would unduly delay and prejudice
the adjudication of this action. See Fed. R. Civ. P. 24(b) (non-parties must seek permissive
intervention in a “timely” manner and avoid “undu[e] delay or prejudice the adjudication of the
original parties’ rights”); Penn-Star Ins. Co. v. Maint. Asset Mgmt. Inc., 17 Civ. 5047, 2019 WL
4667714, at *4 (E.D.N.Y. Sept. 25, 2019) (motion for permissive intervention untimely where
movant waited seven months from when it was “aware or should have become aware that [it] had
interests in the subject matter of the litigation not otherwise protected by the existing parties to the
lawsuit”) (emphasis omitted). ACN has known Plaintiffs were seeking discovery from it since at
least December 2018. (See Doc. No. 56.) It has been more than six months since entry of the
Protective Order, and more than six months since ACN was served with a Rule 45 subpoena. With
the parties far along in discovery and with key depositions on the horizon, the need for ACN’s
documents is pressing. Permitting ACN to now switch gears from refusing to acknowledge this
Court’s jurisdiction to intervening in this case would delay resolution of Plaintiffs’ motion to
compel against ACN and disrupt ongoing discovery.

        Second, while Plaintiffs are obviously willing to allow ACN to designate materials it
produces as confidential pursuant to the Protective Order, ACN cannot meet the standard to justify
modification of that order. As in nearly every civil action litigated in this Circuit involving a
protective order, the Protective Order here specifically assures Plaintiffs that their identifying
information will be disseminated only as necessary for purposes of this litigation (see Doc. No.
112 at 3-4 ¶ 10), such that Plaintiffs can “reasonably expect that any information produced subject
to that Protective Order would ordinarily not be used in other matters.” Nielsen, 112 F. Supp. 3d
at 121. Plaintiffs long ago relied on these and other assurances in disclosing their identities to
Defendants. ACN therefore must satisfy the “stringent” standard of “‘improvidence in the grant
of the order or some extraordinary circumstance or compelling need’” to justify altering the
Protective Order at this point. Jose Luis Peleaz, Inc., 312 F. Supp. 3d at 416 (quoting AT&T Corp.
v. Sprint Corp., 407 F.3d 560, 562 (2d Cir. 2005)) (internal quotation marks omitted).

         But there clearly was no “improvidence” in the Court’s entry of the Protective Order.
While ACN may regard the Protective Order as an inconvenience, the Court entered it for good
reason. The Court has twice found that the very real danger of threats, harassment, and potential
harm to the Plaintiffs and their families justify shielding their identities at this stage of the
litigation. (Doc. Nos. 54, 112.) Even a single intentional or careless disclosure could put
Plaintiffs’ identities irretrievably into the public domain. As the Court has explained, the potential
harms are “are real, significant, and present an unwarranted obstacle to those who would seek to
vindicate their rights in federal court,” and “once that information is out of the bag, so to speak,
there is no way to remedy it.” (Doc. No. 59 at 27:10-12, 28:4-5.) Granting ACN access to
Plaintiffs’ identifying information and further exempting ACN from the limitations of the
Protective Order will increase those risks uncontrollably and risk eroding protections on which
           Case 1:18-cv-09936-LGS Document 217 Filed 03/30/20 Page 3 of 4


                                                                                                                   3

Plaintiffs have already relied in disclosing their identities to Defendants. See, e.g., S.E.C. v.
TheStreet.com, 273 F.3d 222, 229 (2d Cir. 2001).

         And while the circumstances here may be “extraordinary,” they all work in favor of
maintaining the status quo, not ripping up the prior orders of this Court. As we have repeatedly
explained to ACN’s counsel, ACN is fully capable of responding to Plaintiffs’ subpoena without
knowing the Plaintiffs’ identities. (Doc. No. 112; see Doc. No. 151-2, ¶ 13.) Indeed, ACN’s stated
motivation for modifying the Protective Order is to be able to forge ahead with an arbitration in
North Carolina in which ACN is attempting to mount a collateral attack on the Court’s jurisdiction
and thwart Plaintiffs’ rights to seek discovery in this action. 2 Even under ordinary circumstances,
facilitating another, separate litigation is not a compelling need. Oppenheimer Fund, Inc. v.
Sanders, 437 U.S. 340, 352 n.17 (1978) (“[W]hen the purpose of a discovery request is to gather
information for use in proceedings other than the pending suit, discovery properly is denied.”); see
also Jose Luis Peleaz, Inc., 312 F. Supp. 3d at 416-17 (denying modification of a Protective Order
to facilitate other litigation); Med. Diagnostic Imaging, PLLC v. Carecore Nat’l, LLC, No. 06 Civ.
13516, 2009 WL 2135294, at *2 (S.D.N.Y. July 16, 2009) (same). Here, it is disruptive and
improper.

        In fact, ACN has given the Court every reason to be concerned about how it will use the
information it seeks. ACN has repeatedly resisted this Court’s jurisdiction, adamantly refused to
sign on to the Protective Order guaranteeing confidentiality, and stands opposed to only using
Plaintiffs’ identifying information for the purposes of this litigation. When Plaintiffs sought to
compel production despite ACN’s baseless objections, ACN tried an end-run around this Court’s
jurisdiction, asking the American Arbitration Association to interfere with Plaintiffs’ rights to
obtain discovery from ACN pursuant to subpoenas issued by this Court. (See Doc. No. 164.) As
noted above, facilitating that collateral attack on this Court’s jurisdiction is the end goal of the
requested modification (although ACN still insists on a further vague exemption allowing it to
pursue other unspecified rights and remedies (see Doc. No. 151-3)). And if ACN did somehow
force some or all of this litigation into arbitration, it would undermine the Court’s ability to enforce
its Protective Order still further.

         Not surprisingly given the above, ACN’s letter request cites only a single inapposite, out-
of-Circuit case. In Doe v. The New Ritz, Inc., No. CV RDB-14-2367, 2016 WL 454940 (D. Md.
Feb. 5, 2016), the court ordered a pseudonymous plaintiff’s identity disclosed under a Protective
Order to the defendants, who would have been otherwise hampered from defending themselves in
that litigation. See id. at *2. Here, by contrast, Defendants have already availed themselves of the
Protective Order to request—and Plaintiffs have relied on the Protective Order in producing—the
Plaintiff’s identities, which Plaintiffs provided promptly to Defendants following entry of the
Protective Order, as well as multiple productions containing Plaintiffs’ confidential information. 3


2
  As Plaintiffs have already argued, Plaintiffs’ dispute here is with Defendants, and ACN cannot legitimately compel
arbitration of its obligations to produce documents under Federal Rule of Civil Procedure 45. (See Doc. No. 170.)
3
  Defendants, who have tacked on an “us-too” request for the same relief, have even less basis to seek it. They urged
the Court to adopt—and induced the Plaintiffs to rely on—the very same Protective Order language they now claim
to be aggrieved by. (See Doc. 104 at 9.) Unless the Court instructs otherwise, Plaintiffs will respond to Defendants’
broader request for reconsideration of the Court’s prior pseudonymity orders, which Plaintiffs believe is both untimely
and unjustified, within the timeframe set forth in Rule III.A.1 of the Court’s Individual Rules.
Case 1:18-cv-09936-LGS Document 217 Filed 03/30/20 Page 4 of 4


                                                                       4

                                             Respectfully submitted,



                                             Roberta A. Kaplan
